DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-12, 14-16, and 19 is/are rejected under 35 U.S.C. 103(a) as being obvious Murayama (WO2019150654, rejection using corresponding English document US Pub 20200325066).
Regarding claim 1, 8-12, 14 and 15: Murayama teaches a glass substrate formed from a glass composition overlapping Applicants’ (see abstract), having a Young’s modulus as claimed (see Examples in Tables and par. 0111) and the glass is ion exchangeable to form a strengthened glass article (see 0041, 0147-0148, 0174 and Examples). 
	Murayama also teaches that electronic devices comprising a cover element can include the glass substrate as the cover element (See 0002, 0153). 
	As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within Murayama’s workable ranges (MPEP 2144.05).
Regarding claims 2, 4 and 16:  Murayama fails to teach their glass substrate’s liquidus viscosity or fracture toughness, however, given that their glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties absent a showing to the contrary (MPEP 2112). 
Regarding claim 3 and 19: The glass substrate is taught to have a refractive index falling within the range claimed (see Examples in Table 3 and par. 0113). Although Murayama’s index is measured at 587.6nm (0171) instead of at 589.3nm, given that the glass is the same as claimed, one having ordinary skill would reasonably conclude the same index at the same wavelength to be present absent a showing to the contrary (MPEP 2112). 

Claims 5-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (WO2019150654, rejection using corresponding English document US Pub 20200325066) as applied to claims 1 and 11 in view of DeMartino (US PN 9,701,569)
As discussed above, Murayama teaches the invention of claims 1 and 11.
Regarding claims 5-7, 17-18: Murayama does teach their glass substrate being strengthened by ion exchanged (see Examples, 0147-0148) which creates a compressive stress region extending from the strengthened to a depth of compression as well as an interior tensile stress region that will extend from the depth of compression towards a second surface (see entire disclosure as well as 0003). 
	Murayama does not explicitly disclose the CT as claimed, however, Murayama does not limit their CT and instead, only generally teach a chemically strengthened glass for portable devices. 
	As DeMartino et al., who similarly teaches chemically strengthened glass for portable devices, teaches that it is desirable to make such glasses with a CT in a range overlapping that claimed (see Col. 10, lines 42-56), it would have been obvious to one having ordinary skill at the time of invention to modify Murayama to include a CT as taught by DeMartino to obtain a desirable chemically strengthened glass. 
	As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose CTs within the workable ranges taught by the reference (MPEP 2144.05). 
	It is noted that the process limitations claimed are product by process and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, as long as the prior art teaches the product, the claims are met (MPEP 2113). In the instant case, as Murayama’s product meets the structure claimed, the claims are met.
	Alternatively, even in the instance Applicants show that the process parameters does provide structure, it is noted that Murayama does not place limits on their chemical strengthening (see 0147-0148). As DeMartino clearly teaches that desirable chemically strengthened glasses used for portable devices are strengthened with 100%NaNO3 bath in a temperature and duration overlapping that claimed or even in a bath mixture of NaNO3 and KNO3 in amounts, temperature and duration overlapping that claimed (see Col. 9, lines 1-12, Col. 47, lines 1-5), it would have been obvious to one having ordinary skill at the time of invention to modify Murayama to include their glasses being strengthened with 100%NaNO3 bath in a temperature and duration overlapping that claimed or even in a bath mixture of NaNO3 and KNO3 in amounts, temperature and duration overlapping that claimed in order to obtain a desirable chemically strengthened glass.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
	In summary, Applicants argue that Murayama would not render obvious the claimed invention for the following reasons.
Applicants argue unexpected results of improved Young’s Modulus for their
Y2O3+Al2O3 range of 12.5-24mol% compared to glass compositions including less than 12.5mol% Y.2O3+Al2O3 and point to certain Examples in their specification to support this.
	This is not persuasive. Initially, although Applicants attempt to show unexpected results by pointing to Examples in their specification, the Examiner draws attention to Applicants’ Example 14 and 22. Specifically, Example 14 has a Y2O3+Al2O3 within the argued range but it actually has a lower Young’s Modulus than Example 22 which has a Y2O3+Al2O3 lower than 12.5mol% and outside the claimed range. As such, in reviewing Applicants’ Examples in the specification, there is nothing to demonstrate that improved modulus (higher Young’s Modulus) is limited to the Y2O3+Al2O3 range of 12.5-24mol% as argued. 
Additionally, the Examiner points out that the claimed invention recites a Young’s Modulus range of 75-110 GPa and the Examples in the specification all indicate that Y2O3+Al2O3 totals outside the claimed range still provide for a modulus as claimed. 
Applicants argue that none of the Examples in Table 3 within the reference  
include 1.9-15mol% Y2O3 in combination with 12.5-24mol% Y2O3+Al2O3.
	This is not persuasive. Although the Examiner agrees that none of the Examples include both criteria, it has been held by the courts that a reference is not limited by their Examples but instead, by what they teach as a whole. In the instant case, as mentioned in the Office Action, Murayama as a whole does teach Y2O3 and Al2O3 ranges that would allow for overlapping ranges with Applicants’. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results and Applicants have yet to provide such a showing, the rejection is proper. 
	Also, it is noted for the record that in addition to Murayama teaching overlapping ranges, Murayama’s examples clearly suggest specific amounts of Y2O3 that fall within the claimed range (see Murayama’s Examples 3 and 4) and specific Y2O3+Al2O3 sums that fall within the claimed range (see Murayama’s Examples 32, 36 and 37 for Example). Although Murayama may not disclose both in a single Example, Murayama is still clearly suggesting each of the argued amounts being suitable. Additionally, given that Murayama never discloses that those amounts cannot be used together, obtaining them both would have been well within the skill of the art. 
Applicants argue that the examples in the reference would lead one having 
ordinary skill away from the claimed invention because Murayama fails to disclose how the amount of Y2O3 changes in relation to Y2O3+Al2O3 and vice-versa, they do not explicitly provide any ranges for the sum of Y2O3+Al2O3 and to whatever extent one of ordinary skill would have been motivated to vary amounts, one having ordinary skill would look to Murayama’s Examples and would be directed to include less than 12.5mol% Y2O3+Al2O3 when Y2O3 is 1.9-15mol%.
	This is not persuasive. Initially, as previously mentioned, although no single Example in the reference includes both of the argued ranges, a reference is not limited by their Examples but instead, by what they teach as a whole and for reasons previously provided, Murayama as a whole, does suggest the ranges claimed. Additionally, while Murayama may not explicitly discuss how the amount of Y2O3 changes in relation to Y2O3+Al2O3 and vice-versa, they do not have to. Instead, the reference only has to suggest the claimed amounts being desirable which it does for reasons previously discussed. Further, although Murayama may not explicitly discuss ranges for a sum of Y2O3+Al2O3 or varying such a sum, Murayama clearly suggests sum values of Y2O3+Al2O3 falling within the claimed range (see Ex 32,36 and 37). As such, one having ordinary skill would have clear motivation to obtain the argued sum based on Murayama as a whole. Finally, while Applicants argue that one would look to Murayama’s Examples and would only be directed to include less than 12.5mol% Y2O3+Al2O3 when Y2O3 is 1.9-15mol%, this is not persuasive. Again, although the Examiner agrees that Murayama’s Examples having 1.9-15mol% Y2O3 have less 12.5mol% Y2O3+Al2O3, Murayama not limited to their Examples. Additionally, as Murayama never says that when having Y2O3 within 1.9-15mol%, the Y2O3+Al2O3 sum must be less 12.5mol% Y2O3+Al2O3, there is actually no direct teaching away. Also, Murayama’s examples clearly suggest specific amounts of Y2O3 that fall within the claimed range (see Murayama’s Examples 3 and 4) and specific Y2O3+Al2O3 sums that fall within the claimed range (see Murayama’s Examples 32, 36 and 37 for Example). Although they are not a single Example, Murayama is still clearly suggesting each of the argued amounts being suitable. Given this and the fact that Murayama never discloses that those amounts cannot be used together, obtaining them both would have been well within the skill of the art. 
Applicants argue that the Office’s reliance on Murayama to meet the claimed 
invention is based on impermissible hindsight.
This is not persuasive. Initially, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejection was not based on knowledge gleaned from Applicants disclosure but instead from what Murayama teaches as a whole and for reasons previously mentioned, the claimed composition is rendered obvious by the reference. 

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784